DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 6 and 9 are presented for examination. Claims 1 - 4, 6 and 9 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The elevator lift 17 in paragraph [0036] is not shown in the figures, for example FIG.17. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities: Paragraph [0012] recites “in which the can move”, but it is recommended that the phrase recites “in which the car move”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Paragraph [0039] recites “a small computers”, but it is recommended that the phrase recites “a small computer” or “are small computers”. Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3, lines 8 - 9 recites “confirms photographed images photographed when traveling and stopped on the traveling route, and records and stores them as photographing data”, but it is recommended to substitute “the photographed images” for “them” to recite “confirms photographed images photographed when traveling and stopped on the traveling route, and records and stores the photographed images as photographing data”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the phrase “records and stores them as photographing data which are made consistent with a working type, a classified type, and a sub-division working type and a file rule management item specified in a predefined photo management information standard”, but it is unclear from the claims and the specification what is meant by “a working type”, a classified type”, and “sub-division working time”, as the claim does not provide clarification of the terms, and the specification does not define what is meant by the terms recited in the claim. The phrase is unclear and renders the claim vague and indefinite.

Note: The terms “a working type”, a classified type”, and “sub-division working time”, using broadest reasonable interpretation of the terms, in light of the specification not providing a definition, is for a plurality of data captured with the imaging, scanning, or camera device.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“UAV-Assisted Autonomous Mobile Robot Navigation for As-Is 3D Data Collection and Registration in Cluttered Environments”), hereinafter “Kim”, and further in view of Kim et al. (“As-Is Geometric Data Collection and 3D Visualization Through the Collaboration Between UAV and UGV”), hereinafter “Kim 2”.

As per claim 1, Kim discloses:
a construction field management apparatus wirelessly connected to a remote control vehicle in which a surveying device is installed, the surveying device being used for positioning a position of the remote control vehicle (Kim, page 3, left column, lines 20 - 29 discloses a UAV (unmanned aerial vehicle) obtaining construction site geographical data to create an initial map for location and paths for a ground robot, with the robot including scanning capabilities for scanning locations.)

the construction field management apparatus including a processor configured to set a traveling route for the remote control vehicle in advance on a ground surface of a working field, with a three-dimensional Computer Aided Design (CAD) tool for the ground surface of the working field, based on position information in a coordinate system set for the working field (Kim, page 3, right column, lines 25 - 26 discloses a navigation map created for a robot to provide the locations the robot can travel (FIG. 3), with page 5, right column, lines 8 - 14 discloses selected scan locations used in simulation for path planning on the navigation map (FIG. 6), and page 6, right column, lines 34 - 36 adds the actual path for the robot to travel provided based on the simulation results using the path planning data (FIG. 10).)
The steps of generating the navigation map with the path includes generating a 3D point cloud map from a UAV (FIG. 2) as well as using the point cloud data to construct voxels to visualize the scan locations (FIG. 4), in which the voxels representing three-dimensional space are interpreted as provided as a CAD functionality or CAD program.

transmit, to the remote control vehicle, the traveling route for the remote control vehicle, a traveling instruction based on the traveling route, and an instruction for performing a predetermined function with traveling (Kim, page 6, right column, lines 45- 57 discloses point cloud information sent to the mobile robot by a wireless network, including scan and path locations for the robot, with the robot performing 3D point clouds while navigating.)
The recitation of building 3D point clouds while navigating after obtaining the navigation path data have been obtained and transmitted to the robot is interpreted as the robot traveling on its calculated path to obtain data for the 3D point clouds.

receive data from the remote control vehicle, which data are obtained through performing the predetermined function by receiving the position of the remote control vehicle, surveyed with the surveying device, while the remote control vehicle is traveling along a vicinity of the traveling route based on the position (Kim, page 5, left column, lines 16 - 21 discloses information obtained, including navigation information, from a mobile robot, with page 6, right column, lines 52- 57 discloses the robot using the information provided, including scan and path locations for the robot, with the robot performing 3D point clouds while navigating, and page 6, right column, lines 1 - 4 adds the functionalities of the robot, including point cloud data acquisition while moving, data collection with a camera, and autonomous navigation.)

Kim does not expressly disclose:
when a ground surface of the traveling route changes depending on a construction progress of the working field, transmit the traveling route updated in accordance with the change in the ground surface of the traveling route to the remote control vehicle, and/or update data of ground surface point cloud data obtained by resurveying with an unmanned aerial vehicle (UAV) and update the traveling route to be transmitted based on the updated data of the ground surface point cloud data, and 
repeatedly manage a construction field based on the received data.

	Kim 2 however discloses:
when a ground surface of the traveling route changes depending on a construction progress of the working field, transmit the traveling route updated in accordance with the change in the ground surface of the traveling route to the remote control vehicle, and/or update data of ground surface point cloud data obtained by resurveying with an unmanned aerial vehicle (UAV) and update the traveling route to be transmitted based on the updated data of the ground surface point cloud data (Kim 2, page 547, right column, lines 21 - 32 discloses an initial guidance map generated to provide a navigation map for a robot (GRoMI), which includes areas representing flat, tilted, or ground occupied by obstacles at a construction site, and page 550, left column, lines 23 - 25 discloses the ability of the robot to update the geometric information regarding the construction site.)

repeatedly manage a construction field based on the received data (Kim 2, page 550, left column, lines 23 - 29 discloses the ability to use construction management applications with regards to the information the robot obtains to update the geometric information of a site, and page 548, left column, lines 33 - 34 through right column, lines 1 - 2 discloses repeating processes of covering an entire site.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to combine the UAV obtaining data for a ground robot or automated vehicle to travel a path at a construction site teaching of Kim with the ability to update information of a construction site when using a robot traveling teaching of Kim 2. The motivation to do so would have been because Kim 2 discloses the benefit of enabling mobile robots to effectively collect high=quality site data, thereby enhancing site inspection and monitoring capabilities and reducing necessary time and cost (Kim 2, page 550, left column, lines 20 - 23).

As per claim 9, Kim discloses:
	a construction field management method using a remote control vehicle in which a surveying device is installed and a construction field management apparatus, the surveying device configured to be used for positioning a position of the remote control vehicle, and the construction field management apparatus being wirelessly communicatively connected to the remote control vehicle (Kim, page 3, left column, lines 20 - 29 discloses a UAV (unmanned aerial vehicle) obtaining construction site geographical data to create an initial map for location and paths for a ground robot, with the robot including scanning capabilities for scanning locations.)

the construction field management method comprising setting a traveling route in advance for the remote control vehicle on a ground surface of a working field, with a three-dimensional Computer Aided Design (CAD) tool for the ground surface of the working field, based on position information in a coordinate system set for the working field (Kim, page 3, right column, lines 25 - 26 discloses a navigation map created for a robot to provide the locations the robot can travel (FIG. 3), with page 5, right column, lines 8 - 14 discloses selected scan locations used in simulation for path planning on the navigation map (FIG. 6), and page 6, right column, lines 34 - 36 adds the actual path for the robot to travel provided based on the simulation results using the path planning data (FIG. 10).)
The steps of generating the navigation map with the path includes generating a 3D point cloud map from a UAV (FIG. 2) as well as using the point cloud data to construct voxels to visualize the scan locations (FIG. 4), in which the voxels representing three-dimensional space are interpreted as provided as a CAD functionality or CAD program.

transmitting, from the construction field management apparatus to the remote control vehicle, the traveling route for the remote control vehicle, a traveling based on the traveling route, and an instruction for performing a predetermined function with traveling (Kim, page 6, right column, lines 45- 57 discloses point cloud information sent to the mobile robot by a wireless network, including scan and path locations for the robot, with the robot performing 3D point clouds while navigating.)
The recitation of building 3D point clouds while navigating after obtaining the navigation path data have been obtained and transmitted to the robot is interpreted as the robot traveling on its calculated path to obtain data for the 3D point clouds.

the remote control vehicle traveling along a vicinity of the traveling route based on the position of the remote control vehicle positioned by the surveying device, and transmitting, to the construction field management apparatus, data obtained by performing the predetermined function (Kim, page 6, right column, lines 52- 57 discloses the robot using the information provided, including scan and path locations for the robot, with the robot performing 3D point clouds while navigating, with page 6, right column, lines 1 - 4 adds the functionalities of the robot, including point cloud data acquisition while moving, data collection with a camera, and autonomous navigation.)

Kim does not expressly disclose:
when a ground surface of the traveling route changes depending on a construction progress of the working field, transmitting the traveling route updated in accordance with the change in the ground surface to the remote vehicle, and/or updating data of ground surface point cloud data obtained by resurveying with an unmanned aerial vehicle (UAV) and updating the traveling route to be transmitted based on the updated data of the ground surface point cloud data, and 
repeatedly managing the construction field based on the transmitted data.

Kim 2 however discloses:
when a ground surface of the traveling route changes depending on a construction progress of the working field, transmitting the traveling route updated in accordance with the change in the ground surface to the remote vehicle, and/or updating data of ground surface point cloud data obtained by resurveying with an unmanned aerial vehicle (UAV) and updating the traveling route to be transmitted based on the updated data of the ground surface point cloud data (Kim 2, page 547, right column, lines 21 - 32 discloses an initial guidance map generated to provide a navigation map for a robot (GRoMI), which includes areas representing flat, tilted, or ground occupied by obstacles at a construction site, and page 550, left column, lines 23 - 25 discloses the ability of the robot to update the geometric information regarding the construction site.)

repeatedly managing the construction field based on the transmitted data (Kim 2, page 550, left column, lines 23 - 29 discloses the ability to use construction management applications with regards to the information the robot obtains to update the geometric information of a site.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to combine the UAV obtaining data for a ground robot or automated vehicle to travel a path at a construction site teaching of Kim with the ability to update information of a construction site when using a robot traveling teaching of Kim 2. The motivation to do so would have been because Kim 2 discloses the benefit of enabling mobile robots to effectively collect high=quality site data, thereby enhancing site inspection and monitoring capabilities and reducing necessary time and cost (Kim 2, page 550, left column, lines 20 - 23).

For claim 3: The combination of Kim and Kim 2 discloses claim 3: The construction field management apparatus set forth in claim 1, wherein:
a photographing device is mounted on the remote control vehicle and the predetermined function is to photograph with the photographing device, and
(Kim, page 6, left column, lines 52 - 60 through right column, lines 1 - 4 discloses the robot including a digital single-lens type of camera.)

the processor of the construction field management apparatus receives photographed data from the remote control vehicle, confirms photographed images photographed when traveling and stopped on the traveling route (Kim, page 5, left column, lines 16 - 21 discloses obtaining information with the mobile robot while it is moving as well as when stationary.)

and records and stores them as photographing data which are made consistent with a working type, a classified type, and a sub-division working type and a file rule management item specified in a predefined photo management information standard (Kim, page 6, right column, lines 1 - 3 discloses RGB data and point clout data collected using the robotic system, as well as a 3D laser scanner attached to a robot to provide location data for simulation on page 6, right column, lines 9 - 11.)

For claim 4: The combination of Kim and Kim 2 discloses claim 4: The construction field management apparatus set forth in claim 1, wherein:
the processor of the construction field management apparatus creates a topographic three-dimensional survey data using a ground surface photographed image in the vicinity of the traveling route with the remote vehicle (Kim, page 6, left column, lines 44 - 46 discloses FIG 7, which shows a 3D point cloud of a test site obtained by the robot collecting information, with FIG> 9 disclosing the initial image of the test site.)

For claim 6: The combination of Kim and Kim 2 discloses claim 1: The construction field management apparatus set forth in claim 1, wherein the remote control vehicle is further equipped with the UAV (Kim, page 3, left column, lines 20 - 25 discloses a UAV deployed to a construction site.)

the predetermined function is to issue a transport traveling and flight instruction for the UAV (Kim, page 3, left column, lines 20 - 25 discloses setting the flight data for the UAV to collect data at the construction site.)

the construction field management apparatus performs an aerial surveying and photographing by receiving photographing data taken with the UAV from the remote control vehicle (Kim, page 3, left column, lines 20 - 25 discloses the UAV taking images with regards to the construction site based on the flight altitude information provided to the UAV.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“UAV-Assisted Autonomous Mobile Robot Navigation for As-Is 3D Data Collection and Registration in Cluttered Environments”), hereinafter “Kim”, and further in view of Kim et al. (“As-Is Geometric Data Collection and 3D Visualization Through the Collaboration Between UAV and UGV”), and further in view of Chen et al (CN 110888957 A), hereinafter “Chen”.

As per claim 2, the combination of Kim and Kim 2 discloses the apparatus of claim 1, as well as discloses:
wherein the traveling route is a traveling route preset by a point sequence of a point cloud data on a ground surface of the working field created based on resurveying of the UAV.

The combination of Kim and Kim 2 does not expressly disclose:
coordinates of the World Geodetic System.

Chen however discloses:
coordinates of the World Geodetic System (Chen, page 9, lines 3 - 5 discloses a robot mapping the position in an environment during movement to create an incremental map, and page 14, lines 14 - 16 discloses the use of a camera with coordinate information, with regards to the geodetic coordinate system.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to combine the UAV obtaining data for a ground robot or automated vehicle to travel a path at a construction site teaching of Kim with the ability to update information of a construction site when using a robot traveling teaching of Kim 2 with the geodetic coordinate system with regards to using a robot to map an area teaching of Chen. The motivation to do so would have been because Chen discloses the benefit of the ability to automatically detect object and detect a position of the object on a map using a coordinate system which can improve positioning efficiency by reducing manual participation (Chen, page 6, lines 17 - 20).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Kim et al. (“UAV-Assisted Autonomous Mobile Robot Navigation for As-Is 3D Data Collection and Registration in Cluttered Environments”) discloses UAV obtaining data for a ground robot or automated vehicle to travel a path at a construction site, Kim et al. (“As-Is Geometric Data Collection and 3D Visualization Through the Collaboration Between UAV and UGV”) discloses the ability to update information of a construction site when using a robot traveling.
In addition, Saunamaeki (U.S. PG Pub 2020/0005656 A1) discloses ground automated robots using an RF scheme similar to how a drone uses the scheme, to find radiation patterns.
However, none of the references taken either alone or in combination with the prior art of record discloses:
Claim 5, with regards to the construction field management apparatus with a radioisotope (RI) instrument that measures radiation doses, as well as “measures a ground density and an underground water content by receiving data from the RI instrument from the remote control vehicle, and prepares surface compaction degree distribution data”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
October 21, 2022